Appeals by the defendant from three judgments of the County Court, Suffolk County (Hudson, J.), all rendered June 14, 2007, convicting *957him of attempted robbery in the first degree under indictment No. 880-06, robbery in the second degree, grand larceny in the fourth degree, and petit larceny under indictment No. 1988-06, and robbery in the first degree and attempted robbery in the first degree under indictment No. 2304-06, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s waiver of his right to appeal was valid (see People v Ciatto, 290 AD2d 560 [2002]), and precludes review of his challenge to the factual sufficiency of his plea allocutions (see People v Nash, 38 AD3d 684 [2007]; People v Mydosh, 27 AD3d 580 [2006]). Fisher, J.P., Dillon,, Covello and Dickerson, JJ., concur.